

114 S558 RS: Presidential Library Donation Reform Act of 2015
U.S. Senate
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 119114th CONGRESS1st SessionS. 558[Report No. 114–65]IN THE SENATE OF THE UNITED STATESFebruary 25, 2015Mr. Carper (for himself, Mr. Johnson, Ms. Ayotte, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJune 15, 2015Reported by Mr. Johnson, without amendmentA BILLTo amend title 44, United States Code, to require information on contributors to Presidential
			 library fundraising organizations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Presidential Library Donation Reform Act of 2015.
		2.Presidential
			 libraries
			(a)In
 generalSection 2112 of title 44, United States Code, is amended by adding at the end the following:
				
					(h)Presidential
				library fundraising organization reporting requirement
 (1)DefinitionsIn this subsection:
 (A)ContributionThe term contribution means a contribution or contributions made by an individual or entity to a Presidential library fundraising organization totaling not less than $200 (whether monetary or in-kind) in a single calendar quarter.
							(B)Presidential
 library fundraising organizationThe term Presidential library fundraising organization means an organization established to raise funds to create, maintain, expand, or conduct activities at—
 (i)a Presidential archival depository; or
 (ii)any facility relating to a Presidential archival depository.
								(2)Reporting
				requirement
							(A)In
 generalDuring the period beginning on the date of enactment of this subsection, and ending on the date described in subparagraph (B), and not later than 15 days after the end of each calendar quarter, each Presidential library fundraising organization shall submit to the Archivist, in a searchable and sortable electronic format, information on each contribution made during that quarter, which shall include—
 (i)the amount or value of the contribution;
 (ii)the source of the contribution, including the address of the individual or entity that is the source of the contribution;
 (iii)if the source of the contribution is an individual, the occupation of the individual; and
 (iv)the date of the contribution.
								(B)Duration of
 reporting requirementThe date described in this subparagraph is the later of—
 (i)the date on which the Archivist accepts, takes title to, or enters into an agreement to use any land or facility for the Presidential archival depository for the President for whom the Presidential library fundraising organization was established; and
 (ii)the date on which the President whose archives are contained in the Presidential archival depository for whom the Presidential library fundraising organization was established no longer holds the Office of President.
								(C)Information
 required to be publishedNot later than 30 days after each submission under subparagraph (A), the Archivist shall publish the information submitted on the website of the National Archives and Records Administration, without a fee or other access charge, in a searchable, sortable, and downloadable format.
							(3)Prohibition on
				the submission of false material information
							(A)Individual
 (i)ProhibitionIt shall be unlawful for any person who makes a contribution to knowingly and willfully submit materially false information or omit material information with respect to the contribution.
 (ii)PenaltyAny person who commits an offense described in clause (i) shall be punished as provided under section 1001 of title 18.
								(B)Organization
 (i)ProhibitionIt shall be unlawful for any Presidential library fundraising organization to knowingly and willfully submit materially false information or omit material information required to be submitted under paragraph (2)(A).
 (ii)PenaltyAny Presidential library fundraising organization that commits an offense described in clause (i) shall be punished as provided under section 1001 of title 18.
								(4)Prohibition on
				certain contributions
							(A)In
 generalIt shall be unlawful for any person to knowingly and willfully—
 (i)make a contribution in the name of another person;
 (ii)allow the name of the person to be used by another person to effect a contribution; or
 (iii)accept a contribution that is made by 1 person in the name of another person.
 (B)PenaltyAny person who commits an offense described in subparagraph (A) shall be punished as provided under section 309(d) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(d)) in the same manner as if the offense were a violation of section 316(b)(3) of such Act (52 U.S.C. 30118(b)(3)).
 (5)RegulationsThe Archivist shall promulgate regulations for the purpose of carrying out this subsection..
			(b)Applicability of
			 amendments
 (1)DefinitionsIn this subsection, the terms contribution and Presidential library fundraising organization have the meanings given those terms in section 2112(h) of title 44, United States Code (as added by subsection (a)).
 (2)ApplicabilitySection 2112(h) of title 44, United States Code (as added by subsection (a)) shall apply—
 (A)to a Presidential library fundraising organization established before, on, or after the date of enactment of this Act; and
 (B)with respect to a contribution made after the date of enactment of this Act.June 15, 2015Reported without amendment